AO 245B (Rev. )   Judgment in a Criminal Case
                       Sheet 1



                                          UNITED STATES DISTRICT COURT
                                         Middle District
                                     __________ DistrictofofTennessee
                                                             __________
                                                      )
              UNITED STATES OF AMERICA                )     JUDGMENT IN A CRIMINAL CASE
                         v.                           )
                                                      )
                JONATHAN N. KENNEDY                         Case Number: 3:19CR00135-001
                                                      )
                                                      )     USM Number: 26055-075
                                                      )
                                                      )       Mariah A. Wooten
                                                      )     Defendant’s Attorney
THE DEFENDANT:
G
✔ pleaded guilty to count(s)          One of the Indictment

G pleaded nolo contendere to count(s)
   which was accepted by the court.
G was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                         Offense Ended               Count
 18 U.S.C. § 2422(b)                Attempted Enticement of a Minor                                          4/5/2019                     1




       The defendant is sentenced as provided in pages 2 through                7        of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G The defendant has been found not guilty on count(s)
G
✔ Count(s)       Two of the Indictment                  G
                                                        ✔ is      G are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                          12/6/2019
                                                                         Date of Imposition of Judgment




                                                                         Signature of Judge




                                                                          William L. Campbell, Jr., United States District Judge
                                                                         Name and Title of Judge


                                                                          12/9/2019
                                                                         Date
AO 245B (Rev. ) Judgment in Criminal Case
                      Sheet 2 — Imprisonment

                                                                                                     Judgment — Page    2        of   7
 DEFENDANT: JONATHAN N. KENNEDY
 CASE NUMBER: 3:19CR00135-001

                                                            IMPRISONMENT
            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:
  120 months




      ✔ The court makes the following recommendations to the Bureau of Prisons:
      G
  designated as close as possible to Atlanta, Ohio




      G
      ✔ The defendant is remanded to the custody of the United States Marshal.

      G The defendant shall surrender to the United States Marshal for this district:
            G at                                  G a.m.       G p.m.         on                                             .

            G as notified by the United States Marshal.

      G The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            G before 2 p.m. on                                            .

            G as notified by the United States Marshal.
            G as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                       to

 aW                                                 , with a certified copy of this judgment.



                                                                                                   UNITED STATES MARSHAL


                                                                          By
                                                                                                DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. ) Judgment in a Criminal Case
                     Sheet 3 — Supervised Release
                                                                                                      Judgment—Page     3    of        7
DEFENDANT: JONATHAN N. KENNEDY
CASE NUMBER: 3:19CR00135-001
                                                     SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of :
 10 years




                                                    MANDATORY CONDITIONS

1.   You must not commit another federal, state or local crime.
.   You must not unlawfully possess a controlled substance.
.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
            G The above drug testing condition is suspended, based on the court's determination that you
                SRVHDORZULVNRIIXWXUHVXEVWDQFHDEXVH FKHFNLIDSSOLFDEOH
    G <RXPXVWPDNHUHVWLWXWLRQLQDFFRUGDQFHZLWK86&DQG$RUDQ\RWKHUVWDWXWHDXWKRUL]LQJDVHQWHQFHRI
           UHVWLWXWLRQ FKHFNLIDSSOLFDEOH
.    ✔ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
      G
.    ✔
      G You must comply with the requirements of the Sex Offender Registration and Notification Act ( U.S.C. § , et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in WKHORFDWLRQwhHUH you
           reside, work,are a student, or were convicted of a qualifying offense. (check if applicable)
.    G    You must participate in an approved program for domestic violence. (check if applicable)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev. ) Judgment in a Criminal Case
                      Sheet 3A — Supervised Release
                                                                                               Judgment—Page         4        of         7
DEFENDANT: JONATHAN N. KENNEDY
CASE NUMBER: 3:19CR00135-001

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                     Date
AO 245B(Rev. ) Judgment in a Criminal Case
                     Sheet 3D — Supervised Release
                                                                                             Judgment—Page     5     of       7
DEFENDANT: JONATHAN N. KENNEDY
CASE NUMBER: 3:19CR00135-001

                                       SPECIAL CONDITIONS OF SUPERVISION
1. You shall participate in a mental health program as directed by the United States Probation Office. You shall pay all or
part of the cost of mental health treatment if the United States Probation Office determines you have the financial ability to
do so or has appropriate insurance coverage to pay for such treatment.

2. You must take all mental health medications that may be prescribed by your treating physician.

3. You shall participate in sex offender assessment/treatment and polygraph examinations as recommended by the
treatment provider or as directed by the probation officer. The defendant shall contribute to the cost as determined by the
probation officer.

4. You shall not consume any alcoholic beverages.

5. You shall register as a sex offender as prescribed by state and federal law.

6. Your residence and employment shall be pre-approved by the U.S. Probation Office.

7. You shall not associate with children under the age of 18 nor frequent, volunteer, or work at places where children
congregate (e.g., playgrounds, parks, malls, day-care centers or schools) unless approved by the U.S. Probation Office.

8. You shall not buy, sell, exchange, possess, trade, or produce visual depictions of minors or adults engaged in sexually
explicit conduct. The defendant shall not correspond or communicate in person, by mail, telephone, or computer, with
individuals or companies offering to buy, sell, trade, exchange, or produce visual depictions of minors or adult engaged in
sexually explicit conduct, as defined in 18 U.S.C. § 2256(2).

9. You shall not possess or use a device capable of creating pictures or video without the prior permission of the U.S.
Probation Office.

10. You shall not possess or use a computer or any device with access to any “on-line computer service” at any location
(including place of employment) without the prior written approval of the United States Probation Office. This includes any
Internet service provider, bulletin board system, or any other public or private network or e-mail system. The defendant's
residence shall not contain any electronic devices capable of Internet access without prior approval of the probation officer.

11. You shall consent to the U.S. Probation Office conducting unannounced examinations of the defendant’s computer
system(s), mobile devices, and internal/external storage devices, which may include retrieval and copying of all memory
from hardware/software and/or removal of such system(s) for the purpose of conducting a more thorough inspection. The
defendant will consent to having installed on the defendant’s computer(s), any hardware/software to monitor computer use
or prevent access to particular materials. The defendant will further consent to periodic inspection of any such installed
hardware/software to ensure it is functioning properly. The defendant shall pay all or part of the cost of the installation of
and the continuing use of the monitoring program used if the United States Probation Office determines the defendant has
the financial ability to do so or has appropriate insurance coverage to pay for such treatment.

12. You shall provide the U.S. Probation Office with accurate information about the defendant’s entire computer system
(hardware/software) and internal/external storage devices; all passwords used by the defendant; and will abide by all rules
regarding computer use and restrictions as provided by the U.S. Probation Office.

13. You shall furnish all financial records, including, without limitation, earnings records and tax returns, to the United
States Probation Office upon request
AO 245B (Rev. )   Judgment in a Criminal Case
                       Sheet 5 — Criminal Monetary Penalties
                                                                                                         Judgment — Page        6     of        7
 DEFENDANT: JONATHAN N. KENNEDY
 CASE NUMBER: 3:19CR00135-001
                                               CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                        Assessment                  JVTA Assessment*                   Fine                      Restitution
 TOTALS            $ 100.00                     $                                  $                         $


 G The determination of restitution is deferred until                      . An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.

 G The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                      Total Loss**               Restitution Ordered             Priority or Percentage




 TOTALS                               $                         0.00           $                        0.00


 G     Restitution amount ordered pursuant to plea agreement $

 G     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 G     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       G the interest requirement is waived for the            G fine      G restitution.
       G the interest requirement for the           G fine      G      restitution is modified as follows:

 * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
 after September 13, 1994, but before April 23, 1996.
$2% 5HY -XGJPHQWLQD&ULPLQDO&DVH
                       Sheet 6 — Schedule of Payments

                                                                                                               Judgment — Page      7      of           7
DEFENDANT: JONATHAN N. KENNEDY
CASE NUMBER: 3:19CR00135-001

                                                        SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A     G
      ✔ Lump sum payment of $             100.00                due immediately, balance due

           G      not later than                                    , or
           G      in accordance with     G    C,    G    D,    G     E, or      G F below; or
B     G Payment to begin immediately (may be combined with                   G C,         G D, or      G F below); or
C     G Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                            over a period of
                           (e.g., months or years), to commence                       (e.g., 30 or 60 days) after the date of this judgment; or

D     G Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                         over a period of
                           (e.g., months or years), to commence                       (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E     G Payment during the term of supervised release will commence within                     (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F     G Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



G Joint and Several
      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




G The defendant shall pay the cost of prosecution.
G The defendant shall pay the following court cost(s):
✔ The defendant shall forfeit the defendant’s interest in the following property to the United States:
G
       As ordered in the CONSENT PRELIMINARY ORDER OF FORFEITURE, Docket No. 29.


Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
AO 245B (Rev. )   Judgment in a Criminal Case
                       Attachment (Page 1) — Statement of Reasons


DEFENDANT: JONATHAN N. KENNEDY
CASE NUMBER: 3:19CR00135-001
DISTRICT:    Middle District of Tennessee
                                                          STATEMENT OF REASONS
                                                             (Not for Public Disclosure)
       Sections I, II, III, IV, and VII of the Statement of Reasons form must be completed in all felony and Class A misdemeanor cases.

I.     COURT FINDINGS ON PRESENTENCE INVESTIGATION REPORT

          ✔
       A. G      The court adopts the presentence investigation report without change.
       B. G      The court adopts the presentence investigation report with the following changes. (Use Section VIII if necessary)
                 (Check all that apply and specify court determination, findings, or comments, referencing paragraph numbers in the presentence report.)

           1.    G      Chapter Two of the United States Sentencing Commission Guidelines Manual determinations by court: (briefly
                        summarize the changes, including changes to base offense level, or specific offense characteristics)



           2.    G      Chapter Three of the United States Sentencing Commission Guidelines Manual determinations by court: (briefly
                        summarize the changes, including changes to victim-related adjustments, role in the offense, obstruction of justice, multiple counts, or
                        acceptance of responsibility)



           3.    G      Chapter Four of the United States Sentencing Commission Guidelines Manual determinations by court: (briefly
                        summarize the changes, including changes to criminal history category or scores, career offender status, or criminal livelihood determinations)



           4.    G      Additional Comments or Findings: (include comments or factual findings concerning any information in the presentence report,
                        including information that the Federal Bureau of Prisons may rely on when it makes inmate classification, designation, or programming
                        decisions; any other rulings on disputed portions of the presentence investigation report; identification of those portions of the report in dispute
                        but for which a court determination is unnecessary because the matter will not affect sentencing or the court will not consider it)


       C. G      The record establishes no need for a presentence investigation report pursuant to Fed.R.Crim.P. 32.
                 Applicable Sentencing Guideline: (if more than one guideline applies, list the guideline producing the highest offense level)

II.    COURT FINDING ON MANDATORY MINIMUM SENTENCE (Check all that apply)
          ✔
       A. G      One or more counts of conviction carry a mandatory minimum term of imprisonment and the sentence imposed is at or
                 above the applicable mandatory minimum term.
       B. G      One or more counts of conviction carry a mandatory minimum term of imprisonment, but the sentence imposed is below
                 a mandatory minimum term because the court has determined that the mandatory minimum term does not apply based on:
                 G      findings of fact in this case: (Specify)

                 G      substantial assistance (18 U.S.C. § 3553(e))
                 G      the statutory safety valve (18 U.S.C. § 3553(f))
       C. G      No count of conviction carries a mandatory minimum sentence.

III.   COURT DETERMINATION OF GUIDELINE RANGE: (BEFORE DEPARTURES OR VARIANCES)

       Total Offense Level:                     27
       Criminal History Category:                I
       Guideline Range: (after application of §5G1.1 and §5G1.2)                                  to         120                 months
       Supervised Release Range:                       to      5               years WR/LIH
       Fine Range: $ 25,000               to $ 250,000

       ✔ Fine waived or below the guideline range because of inability to pay.
       G
AO 245B (Rev. )     Judgment in a Criminal Case                                                                         Not for Public Disclosure
                         Attachment (Page 2) — Statement of Reasons

DEFENDANT: JONATHAN N. KENNEDY
CASE NUMBER: 3:19CR00135-001
DISTRICT:    Middle District of Tennessee
                                                           STATEMENT OF REASONS
IV.    GUIDELINE SENTENCING DETERMINATION (Check all that apply)
          ✔
       A. G        The sentence is within the guideline range and the difference between the maximum and minimum of the guideline range
                   does not exceed 24 months.
       B. G        The sentence is within the guideline range and the difference between the maximum and minimum of the guideline range
                   exceeds 24 months, and the specific sentence is imposed for these reasons: (Use Section VIII if necessary)

       C. G        The court departs from the guideline range for one or more reasons provided in the Guidelines Manual.
                   (Also complete Section V.)
       D. G        The court imposed a sentence otherwise outside the sentencing guideline system (i.e., a variance). (Also complete Section VI)
V.     DEPARTURES PURSUANT TO THE GUIDELINES MANUAL (If applicable)
       A. The sentence imposed departs: (Check only one)
          G above the guideline range
          G below the guideline range
       B. Motion for departure before the court pursuant to: (Check all that apply and specify reason(s) in sections C and D)
            1.     Plea Agreement
                   G binding plea agreement for departure accepted by the court
                   G plea agreement for departure, which the court finds to be reasonable
                   G plea agreement that states that the government will not oppose a defense departure motion.
          2.       Motion Not Addressed in a Plea Agreement
                   G government motion for departure
                   G defense motion for departure to which the government did not object
                   G defense motion for departure to which the government objected
                   G joint motion by both parties
          3.       Other
                   G Other than a plea agreement or motion by the parties for departure
       C. Reasons for departure: (Check all that apply)
G     4A1.3      Criminal History Inadequacy              G 5K2.1         Death                          G   5K2.12 Coercion and Duress
G     5H1.1      Age                                      G 5K2.2         Physical Injury                G   5K2.13 Diminished Capacity
G     5H1.2      Education and Vocational Skills          G 5K2.3         Extreme Psychological Injury   G   5K2.14 Public Welfare
G     5H1.3      Mental and Emotional Condition           G 5K2.4         Abduction or Unlawful          G   5K2.16 Voluntary Disclosure of
                                                                          Restraint                                 Offense
G     5H1.4      Physical Condition                       G     5K2.5     Property Damage or Loss        G   5K2.17 High-Capacity, Semiautomatic
                                                                                                                    Weapon
G     5H1.5      Employment Record                G 5K2.6                 Weapon                         G   5K2.18 Violent Street Gang
G     5H1.6      Family Ties and Responsibilities G 5K2.7                 Disruption of Government       G   5K2.20 Aberrant Behavior
                                                                          Function
G     5H1.11 Military Service                             G     5K2.8     Extreme Conduct                G   5K2.21 Dismissed and Uncharged
                                                                                                                    Conduct
G     5H1.11 Charitable Service/Good Works                G 5K2.9 Criminal Purpose                       G   5K2.22 Sex Offender Characteristics
G     5K1.1 Substantial Assistance                        G 5K2.10 Victim’s Conduct                      G   5K2.23 Discharged Terms of
                                                                                                                    Imprisonment
G     5K2.0      Aggravating/Mitigating                   G     5K2.11 Lesser Harm                       G   5K2.24 Unauthorized Insignia
                 Circumstances
                                                                                                         G   5K3.1
                                                                                                           Early Disposition Program
                                                                                                            (EDP)
G     Other Guideline Reason(s) for Departure, to include departures pursuant to the commentary in the Guidelines Manual: (see “List of
      Departure Provisions” following the Index in the Guidelines Manual.) (Please specify)




       D.     State the basis for the departure. (Use Section VIII if necessary)
AO 245B (Rev. )   Judgment in a Criminal Case                                                                       Not for Public Disclosure
                       Attachment (Page 3) — Statement of Reasons


DEFENDANT: JONATHAN N. KENNEDY
CASE NUMBER: 3:19CR00135-001
DISTRICT:    Middle District of Tennessee
                                                      STATEMENT OF REASONS
VI.    COURT DETERMINATION FOR A VARIANCE (If applicable)
       A. The sentence imposed is: (Check only one)
          G above the guideline range
          G below the guideline range
       B. Motion for a variance before the court pursuant to: (Check all that apply and specify reason(s) in sections C and D)
          1.       Plea Agreement
                   G binding plea agreement for a variance accepted by the court
                   G plea agreement for a variance, which the court finds to be reasonable
                   G plea agreement that states that the government will not oppose a defense motion for a variance
          2.       Motion Not Addressed in a Plea Agreement
                   G government motion for a variance
                   G defense motion for a variance to which the government did not object
                   G defense motion for a variance to which the government objected
                   G joint motion by both parties
          3.       Other
                   G Other than a plea agreement or motion by the parties for a variance

       C. 18 U.S.C. § 3553(a) and other reason(s) for a variance (Check all that apply)
          G The nature and circumstances of the offense pursuant to 18 U.S.C. § 3553(a)(1)
             G Mens Rea                           G Extreme Conduct                     G Dismissed/Uncharged Conduct
             G Role in the Offense                G Victim Impact
             G General Aggravating or Mitigating Factors (Specify)
          G The history and characteristics of the defendant pursuant to 18 U.S.C. § 3553(a)(1)
             G Aberrant Behavior                  G Lack of Youthful Guidance
             G Age                                G Mental and Emotional Condition
             G Charitable Service/Good            G Military Service
                  Works
             G Community Ties                     G Non-Violent Offender
             G Diminished Capacity                G Physical Condition
             G Drug or Alcohol Dependence G Pre-sentence Rehabilitation
             G Employment Record                  G Remorse/Lack of Remorse
             G Family Ties and                    G Other: (Specify)
                  Responsibilities
             G Issues with Criminal History: (Specify)
          G To reflect the seriousness of the offense, to promote respect for the law, and to provide just punishment for the offense
             (18 U.S.C. § 3553(a)(2)(A))
          G To afford adequate deterrence to criminal conduct (18 U.S.C. § 3553(a)(2)(B))
          G To protect the public from further crimes of the defendant (18 U.S.C. § 3553(a)(2)(C))
          G To provide the defendant with needed educational or vocational training (18 U.S.C. § 3553(a)(2)(D))
          G To provide the defendant with medical care (18 U.S.C. § 3553(a)(2)(D))
          G To provide the defendant with other correctional treatment in the most effective manner (18 U.S.C. § 3553(a)(2)(D))
          G To avoid unwarranted sentencing disparities among defendants (18 U.S.C. § 3553(a)(6)) (Specify in section D)
          G To provide restitution to any victims of the offense (18 U.S.C. § 3553(a)(7))
          G Acceptance of Responsibility          G Conduct Pre-trial/On Bond G Cooperation Without Government Motion for
          G Early Plea Agreement                  G Global Plea Agreement                   Departure
          G Time Served (not counted in sentence) G Waiver of Indictment                G Waiver of Appeal
          G Policy Disagreement with the Guidelines (Kimbrough v. U.S., 552 U.S. 85 (2007): (Specify)

            G Other: (Specify)
       D. State the basis for a variance. (Use Section VIII if necessary)
AO 245B (Rev. )   Judgment in a Criminal Case                                                                  Not for Public Disclosure
                       Attachment (Page 4) — Statement of Reasons


DEFENDANT: JONATHAN N. KENNEDY
CASE NUMBER: 3:19CR00135-001
DISTRICT:    Middle District of Tennessee
                                                      STATEMENT OF REASONS
VII.   COURT DETERMINATIONS OF RESTITUTION
          ✔
       A. G       Restitution Not Applicable.

       B. Total Amount of Restitution: $

       C. Restitution not ordered: (Check only one)

            1.    G For offenses for which restitution is otherwise mandatory under 18 U.S.C. § 3663A, restitution is not ordered because
                    the number of identifiable victims is so large as to make restitution impracticable under 18 U.S.C. § 3663A(c)(3)(A).
            2.    G For offenses for which restitution is otherwise mandatory under 18 U.S.C. § 3663A, restitution is not ordered because
                    determining complex issues of fact and relating them to the cause or amount of the victims’ losses would complicate
                    or prolong the sentencing process to a degree that the need to provide restitution to any victim would be outweighed
                    by the burden on the sentencing process under 18 U.S.C. § 3663A(c)(3)(B).
            3.    G For other offenses for which restitution is authorized under 18 U.S.C. § 3663 and/or required by the sentencing
                    guidelines, restitution is not ordered because the complication and prolongation of the sentencing process resulting
                    from the fashioning of a restitution order outweigh the need to provide restitution to any victims under 18 U.S.C. §
                    3663(a)(1)(B)(ii).
            4.    G For offenses for which restitution is otherwise mandatory under 18 U.S.C. §§ 1593, 2248, 2259, 2264, 2327 or
                     3663A, restitution is not ordered because the victim(s)'(s) losses were not ascertainable (18 U.S.C. § 3664(d)(5))
            5.    G For offenses for which restitution is otherwise mandatory under 18 U.S.C. §§ 1593, 2248, 2259, 2264, 2327 or
                    3663A, restitution is not ordered because the victim(s) elected to not participate in any phase of determining the
                    restitution order (18 U.S.C. § 3664(g)(1)).
            6.    G Restitution is not ordered for other reasons. (Explain)

       D. G       Partial restitution is ordered for these reasons (18 U.S.C. § 3553(c)):



VIII. ADDITIONAL BASIS FOR THE SENTENCE IN THIS CASE (If applicable)




Defendant’s Soc. Sec. No.:       XXX-XX-XXXX                                       Date of Imposition of Judgment
                                                                                    12/6/2019
Defendant’s Date of Birth:       12/5/1991

Defendant’s Residence Address: 26090 Poplar Alley
                                                                                   Signature of Judge
                                      Atlanta, Ohio 43113                           William L. Campbell, Jr., U.S. District Judge
                                                                                   Name and Title of Judge
Defendant’s Mailing Address:
                                                                                   Date Signed   12/9/2019
